Citation Nr: 0608022	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-05 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in April 2002 and a 
substantive appeal was received in May 2002.  The appellant 
testified at a Board hearing at the RO in August 2004.  This 
matter was previously before the Board and was remanded in 
December 2004.


FINDINGS OF FACT

1.  For the time period from June 7, 2001 to August 31, 2005, 
the veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, was productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.

2.  For the time period from September 1, 2005 to the 
present, the veteran's service-connected disability, 
described for rating purposes as bilateral hearing loss, is 
productive of Level IV hearing acuity in the right ear and 
Level V hearing acuity in the left ear.




CONCLUSIONS OF LAW

1.  For the time period from June 7, 2001 to August 31, 2005, 
the criteria for entitlement to a disability rating in excess 
of 0 percent for service-connected bilateral hearing loss 
were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), 4.85, Diagnostic Code 6100 (2005).

2.  For the time period from September 1, 2005 to present, 
the criteria for entitlement to a disability rating in excess 
of 10 percent for service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The August 2001 and 
December 2004 letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining and the relative burdens of 
the veteran and VA in producing or obtaining that evidence or 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have.  Additionally, the Board notes that the December 
2004 letter explicitly advised the veteran to submit to the 
VA any relevant evidence in his possession.  As such, the 
Board finds that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in August 2001 and the initial rating 
decision was issued to the veteran in January 2002.  Thus, 
the VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant private and VA medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
The Board finds that there has been substantial compliance 
with the duty to assist provisions set forth in the 
applicable law and regulation.  As the veteran has been 
afforded a VA examination, the Board believes that there is 
sufficient medical evidence of record to decide the claim and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
CAVC held that upon a receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish the effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased evaluation, any questions as to the appropriate 
effective date to be assigned is rendered moot.




Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  Since his claim was 
received in June 2001, the current version of rating criteria 
for bilateral hearing loss which became effective June 10, 
1999, is for consideration.  62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

June 7, 2001 - August 31, 2005

The relevant medical evidence for this time period consists 
of an audiological evaluation from August 2001 which shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
65
80
LEFT
N/A
25
50
60
70

The average puretone threshold was 56 decibels in the right 
ear and 51 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.

For this time period, testing has not revealed an exceptional 
pattern of hearing impairment for either of the veteran's 
ears.  Therefore, Table VI should be applied to both ears.  
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's August 2001 audiological examination yielded level 
I hearing in the right ear and level I hearing in the left 
ear.

Entering the category designations from the August 2001 
audiological examination for each ear into Table VII results 
in a 0 disability rating under Diagnostic Code 6100.  
Therefore, a rating in excess of 0 percent for the veteran's 
service-connected bilateral hearing loss for this time period 
is not warranted.




September 1, 2005 to Present

The relevant medical evidence for this time period consists 
of an audiological evaluation from September 2005 which shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
75
75
LEFT
N/A
20
50
70
70

The average puretone threshold was 60 decibels in the right 
ear and 52.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 74 percent in the left ear.

Testing has not revealed an exceptional pattern of hearing 
impairment for either of the veteran's ears.  Therefore, 
Table VI should be applied to both ears.  Applying the 
criteria found in 38 C.F.R. §§  4.85-4.87, the veteran's 
September 2005 audiological examination yielded level IV 
hearing in the right ear and level V hearing in the left ear.

Entering the category designations from the September 2005 
audiological examination for each ear into Table VII results 
in a 10 percent disability rating under Diagnostic Code 6100.  
Therefore, a rating in excess of 10 percent for this time 
period for the veteran's service-connected bilateral hearing 
loss is not warranted.

Conclusion

The Board has carefully reviewed and considered the veteran's 
statements, the veteran's spouse's statements, and the 
veteran's testimony from the August 2004 Board hearing.  
However, the Board must base its decision on the relevant 
medical evidence of record.  As noted above, the correct 
rating is derived by mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the examinations fails to 
meet the standards for a 10 percent disability rating for the 
time period from June 7, 2001 to August 31, 2005 and fails to 
meet the standards for a rating in excess of 10 percent for 
the time period from September 1, 2005 to present.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, increased ratings 
are not warranted. 




ORDER

The appeal is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


